320 So. 2d 20 (1975)
Doctor Ricardo E. Del REAL, M.D., and Employers Fire Insurance Company, Petitioners,
v.
Thomas W. DAWSON et al., Respondents.
No. 74-1479.
District Court of Appeal of Florida, Fourth District.
October 3, 1975.
*21 Edna L. Caruso of Howell, Kirby, Montgomery, D'Aiuto & Dean, West Palm Beach, for petitioners.
William R. Hussey, Fort Lauderdale, for respondents-Dawson.
DOWNEY, Judge.
Doctor Ricardo E. del Real and his insurance carrier, defendants in a medical malpractice suit voluntarily dismissed by the plaintiff-respondents after several days of trial, seek review by petition for writ of certiorari the trial court's refusal to tax as costs: the court reporter's per diem for attendance at trial; expert witness fees for three physicians whose depositions were taken by petitioners prior to trial; copies of depositions of expert witness and nurses taken by respondents; and the expense of a trip to Chicago, Illinois, for petitioners' counsel to attend a deposition taken by respondents.
Respondents contend that review of the order on a motion to tax costs is not reviewable by petition for writ of certiorari. We disagree. Chatlos v. City of Hallandale, Fla. 1969, 220 So. 2d 353.
We have seriously considered petitioners' argument that it was error for the trial court not to grant the various items of costs, particularly in view of the posture of the case when it was terminated and the fact that many of the items are ordinarily taxable. However, on the record presented to us petitioners have simply failed to demonstrate error. The taxation of costs is a matter traditionally within the discretion of the trial court, Cohn v. Florida National Bank at Orlando, Fla.App. 1969, 223 So. 2d 767, and for aught we know the trial judge may have had good grounds for exercising his discretion as he did.
The Petition for Writ of Certiorari is denied.
WALDEN, C.J., and OWEN, J., concur.